Title: To Thomas Jefferson from Simon Didama, 17 October 1803
From: Didama, Simon
To: Jefferson, Thomas


          
            Dear Sir! 
            Oldenbarnevelt, Town of Trenton, County of Oneida, State of New-York. October 17 1803.
          
          being a Stranger to your Person but not with your Merits, I hope you will excuse the liberty I do take by sending this letter on your address. I beg leave in requesting you to be so kind to deliver the inclosed to the Person to whom I have addressed, on account I am unacquinted with the residence of Thomas Paine, Esqr. Otherwise if this had not been the case, I should not have been so free in doing so.
          to relieve the distressed, the Children of Sorrow and adversity from Tyranny and Oppression, and in doing good to my Fellow-Citizens, is the only object I mean to pursue. the love, obligations and intrest I have to this Country, besides the publicq good and well-being I have at heart, I hope will answer the expectations that may arise from the Plan I have laid open to that Honorable Gentleman, from whom I do expect He will do all in His power to support it, and (if possible) it might once be brought in moving, I have no doubt but what it will turn out to an happy event for hundreds, if not thousands; besides the profit and Publicq Intrest for this Free, Happy, and independent Country.
   * in regard to that Plan I do Send to Thomas Paine esqr.; it is nothing less then to settle Louisiana with hundreds of Industrious Families from Europe. and to make that colony into a Few years a flourishing one. and also to restore a great part of the money what it cost to the republicq of France in to the Thesaury of the United States of North America. 

          It is in your Power Dear Sir! to support it, and Humanity requires your assistance with all the zeal and ambition due to your estimable Character, and High Station you hold in these Republicq. and We Humbly beseech Thou to pay your attention on the Subject, and to assist us in Our undertaking, in order you might for ever be the Object and love of all those who are willing to devote their life time in praying for your Happiness, and those Gentlemen, who always have been and still are, the Friends of Humanity, and Liberty.
          
          That your Person and Government may be blessed by Him! who rules the Universe, in Order you may be for many and many years the proper Instrument into his hands in regard to relieve all those who are suffering, and bending under the heavy burdens of Tyranny and Oppression. that you for ever may be the Friend of the forlorn, and helpless, in the different parts upon this Globe.
          that your name may last for ever and ever, and always be remembered with blessings of Gratitude by a thank full Nation, Worthy to be Free, and independent amongst the Nations upon Earth.
          With all the Sentiments of High esteem due to your Worthy character, and High Station you hold in this Happy and blessed Country,
          and after recommending myself into your Friendschip and esteem.
          I remain Dear Sir! your most Humble, and Obedient Servant
          
            
              Simon Didama
            
          
          
            NB: I hope you will excuse my Stile and spelling if you do find fault with it. because I am a Dutchman who did come from Holland as a Physician, a little more then six years ago, and never did learn the english language, but what I did my self, in this Happy Country.
          
        